Exhibit 99.2 Financial Statements with Report of Independent Registered Public Accounting Firm Thereon DELPHIIS, INC. As of December31, 2013 and for the Year Then Ended Page 1 DELPHIIS, INC. Table of Contents Report of Independent Registered Public Accounting Firm 3 Financial Statements: Balance Sheet 4 Statement of Operations 5 Statement of Stockholders’ Equity (Deficit) 6 Statement of Cash Flows 7 Notes to Financial Statements 8 Page 2 Report of Independent Registered Public Accounting Firm To the Board of Directors of Delphiis, Inc. We have audited the accompanying balance sheet of Delphiis, Inc. (the “Company”) as of December31, 2013, and the related statements of operations, stockholders’ equity (deficit), and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of the Company’s internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Delphiis, Inc. as of December31, 2013, and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ HASKELL& WHITE LLP September 11, 2014 Irvine, California Page 3 Table Of Contents DELPHIIS, INC. Balance Sheet As of December31, 2013 ASSETS Current assets: Cash and cash equivalents $ Accounts receivable, net Total current assets Property and equipment, net Total assets $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ Accrued compensation and benefits Loans payable to officers Deferred revenue Total current liabilities Commitments and contingencies Stockholders’ equity (deficit): Common stock, $1.00 par value; 1,000 shares authorized; 1,000 issued and outstanding Additional paid-in capital Accumulated deficit ) Total stockholders’ equity (deficit) ) Total liabilities and stockholders’ equity (deficit) $ See accompanying notes to financial statements Page 4 Table Of Contents DELPHIIS, INC. Statement of Operations For the Year Ended December31, 2013 Revenue $ Cost of revenues Gross loss ) Operating Expenses: Sales and marketing General and administrative Total operating expenses Loss from operations ) Other income and expense: Interest income 3 Interest expense ) Total other income and expense ) Loss before provision for income taxes ) Income tax expense ) Net loss $$ ) Per share data: Basic net loss per share $ ) Basic weighted average shares outstanding See accompanying notes to financial statements Page 5 Table Of Contents DELPHIIS, INC. Statement of Stockholder’s Equity (Deficit) For the Year Ended December31, 2013 Additional Total Common Stock Paid-in Accumulated Stockholders’ Shares Amount Capital Deficit Equity(Deficit) Balance at December31, 2012 $ $ $
